FILED
                            NOT FOR PUBLICATION                                  JUN 15 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30332

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00173-RHW

  v.
                                                  MEMORANDUM *
TRACY SWANSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Tracy Swanson appeals from the 48-month sentence imposed following her

guilty-plea conviction for conspiracy to utter counterfeit securities of an

organization, in violation of 18 U.S.C. §§ 371 and 513. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Swanson contends that the district court procedurally erred by failing to

address the nature and circumstance of her offense and her mitigating arguments.

The record reflects that the district court considered her arguments and the 18

U.S.C. § 3553(a) factors. See United States v. Treadwell, 593 F.3d 990, 1009-14

(9th Cir. 2010).

      Contrary to Swanson’s other contention, the sentence imposed is

substantively reasonable under the totality of the circumstances. See United States

v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                   09-30332